*672MEMORANDUM **
John Steven Bigback appeals from the 168-month sentence imposed following his guilty-plea conviction for aggravated sexual abuse, in violation of 18 U.S.C. §§ 1153(a) and 2241(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Bigback contends that the district court erred by failing to adequately consider and balance all the relevant sentencing factors under 18 U.S.C. § 3553(a), failing to adequately explain its reasons for the sentence imposed, and selecting a sentence based on clearly erroneous facts. The record belies these contentions, and we review these contentions for plain error, see United States v. Dallman, 533 F.3d 755, 761 (9th Cir.2008), in light of Bigback’s failure to object in the district court. We conclude that the district court did not procedurally err. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.2008) (en banc); see also Dallman, 533 F.3d at 761.
Bigback also contends that the sentence is substantively unreasonable. We conclude that the sentence is substantively reasonable. See Carty, 520 F.3d at 993.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.